Opinion issued January 30, 2020




                                     In The

                             Court of Appeals
                                    For The

                         First District of Texas
                            ————————————
                             NO. 01-19-00632-CV
                           ———————————
                    LACEY WEST FOWLER, Appellant
                                       V.
      JULIE ANN BADIA AND JAMES FRANCIS BADIA, Appellees


                   On Appeal from the 308th District Court
                           Harris County, Texas
                     Trial Court Case No. 2016-45747C


                         MEMORANDUM OPINION

      Appellant, Lacey West Fowler, has neither established indigence for

purposes of appellate costs nor paid or made arrangements to pay the fee for

preparing the clerk’s record. See TEX. R. CIV. P. 145; TEX. R. APP. P. 37.3(a).

After being notified that this appeal was subject to dismissal, appellant has not
responded to this Court’s notice and a clerk’s record has not been filed. See TEX.

R. APP. P. 37.3(b), 42.3(b), (c).

      Accordingly, we dismiss the appeal for want of prosecution. See TEX. R.

APP. P. 37.3(b), 42.3(b), (c), 43.2(f). We dismiss any pending motions as moot.

                                    PER CURIAM

Panel consists of Justices Keyes, Goodman, and Countiss.




                                        2